Citation Nr: 0216863	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a left shoulder injury, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for claimed nerve 
damage of the left shoulder.  

3.  Entitlement to service connection for a claimed mental 
disorder, to include as secondary to the service-connected 
left shoulder disability.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his aunt, cousin and sister  



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1985 to May 
1989 and from July 1989 to October 1992.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1996 decision of the RO in 
Wilmington, Delaware that continued the 20 percent rating 
assigned for the service- connected left humeral head 
fracture residuals and assigned a separate 10 percent rating 
for a residual painful scar of the left shoulder.  

In a May 1998 decision of the RO denied the veteran's claim 
of service connection for a claimed acquired psychiatric 
disorder.  

The Board remanded the case to the RO for additional 
development of the record in May 1998 and in May 2001.  




FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The service-connected left shoulder injury residuals 
include humeral head deformity and arthritis with a 
resulting functional loss due to pain that is not shown to 
be worse than a limitation at midway between the side and 
shoulder level.  

3.  The veteran is not shown to have nerve damage of the 
left shoulder due to the injury suffered in service.  

4.  The currently demonstrated mood disorder is not shown to 
be due to any event or injury that was suffered in service 
or the service-connected left shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
20 percent for the veteran's service-connected left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 
5010, 5201, 5202, 5203 (2002).  

2.  The veteran is not shown to have a left shoulder nerve 
disability that is due to disease or injury that was 
incurred in or aggravated by service or that is proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

3.  The veteran is not shown to have a mental disability 
that is due to disease or injury that was incurred in or 
aggravated by service or that is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, and in the Remands, of the evidence and 
information necessary to substantiate his claim, what 
evidence VA had or would obtain on his behalf, what evidence 
or information he needed to provide to VA, and of the 
ramifications of the failure to obtain any needed 
information or evidence.  

Specifically, during his hearing, the veteran was asked 
for specific evidence pertinent to showing a 
relationship between service and his claims.  
Additionally, the RO sent the veteran specific 
development letters, in may 1998, and in September 
1999, asking for pertinent information to assist him in 
obtaining current medical evidence, and that he was 
required to report to a VA schedule medical 
examination.  

Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.   

Although his claims were remanded for further development in 
May 2001, including the obtaining of medical evidence, the 
veteran did not submit such evidence, or respond to VA's 
request therefor.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Additionally, despite the information provided to the 
veteran as outlined hereinabove, the veteran has not 
indicated that any additional information or evidence 
exists, which is pertinent to this claim, but has not yet 
been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board notes that the veteran's available service 
medical records, private records and VA records have been 
associated with the claims folder.  

Specifically, the RO made numerous requests of VA medical 
facilities until it had received all of the veteran's 
records, or confirmation that the no additional records 
pertaining to the veteran existed.  

The RO also scheduled the veteran for several VA 
examinations in an attempt to further assist him.  
Specifically, the veteran was scheduled for a VA medical 
examination for the purpose of providing a medical nexus 
opinion and definitive diagnosis.  He failed to report to 
these examinations, or maintain contact with VA to make 
alternative arrangements.  He also declined to report to a 
scheduled MRI examination.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
most recently in May 2002 and July 2002, and fully assisted 
him to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case.  


II.  Background

Historically, the Board notes that the veteran is shown to 
have fallen on his left shoulder during a night exercise, 
sustaining a severe fracture of the left nondominant humeral 
head, in October 1991, during service.  He underwent an open 
reduction procedure with internal fixation of the fracture.  

The veteran was diagnosed with status-post open reduction 
internal fixation of two-part humeral head fracture and 
malunion of the greater tubersosity fragment.  

On a VA examination in April 1994, the veteran was reported 
to have daily pain in the left shoulder, which he felt was 
getting worse.  He was diagnosed, in part, with status-post 
surgery of the left shoulder with adhesive capsulitis and 
post-traumatic degenerative joint disease superimposed on 
mild atrophy.  

On a VA bones examination in May 1996, x-ray studies of the 
left shoulder were reported to reveal findings of a well-
healed fracture.  It was not reported whether the veteran 
had arthritis or post-traumatic degenerative joint disease, 
which had been diagnosed on the April 1994 VA examination.  
In addition, the veteran was assessed, in part, with good 
range of motion and strength.  

In December 1996, the veteran submitted a VA Form 9 and 
averred that his left arm was basically useless, hurting him 
24 hours [a day].  He said that he could not sleep, and that 
he felt a 50 percent rating was more appropriate.  

An August 1998 outpatient treatment record revealed that the 
veteran reported that he was told in Europe that he had 
conditions that were a result of his blow to the head during 
service.  

The report of an August 1998 VA neurological examination 
shows that the veteran had been unemployed, but was doing 
gardening and painting for a friend.  The examiner noted 
that an EMG performed in 1991 showed abnormalities that were 
determined to be neuropraxia, which had since resolved.  The 
veteran was noted to not be taking pain medication.  

On examination, there was no measurable difference in arm 
size or scapular winging.  He was able to raise his arms 
overhead, reach behind his back and cross his arms to the 
opposite shoulder, both across his chest and behind to the 
opposite side.  He had full neck range of motion, and 
shoulder mobility bilaterally.  His pinprick and cold 
sensation testing was intact, bilaterally, including the 
scar area.  Full motor strength, except bilateral Hoffman 
signs and a left drift and fix on the arm roll.  

The examiner found no evidence of thoracic outlet syndrome 
or complaints of pain, although there was wincing with 
reaching the left arm overhead.  No weakness or 
incoordination was noted.  The examiner speculated that 
weakened movement, fatigability or incoordination would be 
theoretically possible with repeated overhead postures; 
however, there was none noted on that examination.  

The examiner commented that the veteran would be evaluated 
for a psychiatric examination, as he seemed to have no 
difficulty in gardening or painting for friends, but had 
trouble keeping paid employment because of poor sleep or 
chest complaints.  

The veteran was next afforded a VA examination addressing 
his claimed mental disorder.  

That examiner noted that the veteran had no history of 
psychiatric treatment, except for his sister, who was 
reportedly "a psychiatric professional of some sort," and 
referred him to a specialist in Belgium, who reportedly 
prescribed vitamins or homeopathic remedies.  The examiner 
noted that the veteran had an accent and also a speech 
impediment that made him difficult to understand.  

The VA examiner reviewed the claims file, and specifically 
asked the veteran about the April 1998 letter which 
described a blow to the head.  The veteran stated that he 
did not recall a blow to the head, but did experience 
blackouts.  

The examiner next asked the veteran about the war-related 
accidents that were related in the letters, but noted that 
the veteran stated that there was no accident or incident 
relating to Desert Storm.  The examiner noted that "it was 
just that somebody told him his subsequent problems were 
related to his Desert Storm experience, but he himself could 
provide no history."  The examiner also noted that he had 
asked the veteran about this multiple times.  

The diagnosis was that of a mood disorder, not otherwise 
specified, with a global assessment of functioning of 40.  
The examiner noted that the veteran reported mood 
difficulties since injuring his shoulder and that additional 
psychiatric testing was indicated.  Specifically, the 
examiner stated that he was "at a loss to account for the 
connection between his mood disorder and the shoulder 
injury.  Again, that [was] why [he] would recommend further 
testing."  

A second VA (joints) examination regarding the veteran's 
service-connected left shoulder was conducted in August 
1998.  The veteran's subjective complaints consisted of 
having pain.  The examiner noted that he took no medication 
for pain.  

The diagnosis was that of status post fracture, left 
proximal humerus, with healing, and post fracture mild 
deformity with cystic changes along with adhesive 
capsulitis/chronic tendinitis, subdeltoid bursitis, left 
shoulder (intermittent crepitation).  

The veteran's range of motion was noted to be decreased.  
Specifically, the examiner noted him having 160 degrees of 
forward elevation, 170 degrees of abduction, and rotation to 
85 degrees, both internally and externally, with full 
backward elevation and adduction, though with pain.  

There was mild atrophy of the upper arm noted, although the 
examiner found good muscle strength, with no instability.  
The examiner also diagnosed fatigability, lack of endurance, 
and weakness and incoordination, when pain flares.  

The VA examiner estimated during a flare up of pain, the 
veteran would have approximately a 50 percent reduction in 
range of motion.  There was no evidence of recurrent 
dislocation, non-union, fibrous union or loss of the humeral 
head.  The examiner noted that the veteran's orthopedic 
findings included a deformity of the humeral head impacted 
on the humerus.  

In October 1999, the veteran was afforded a VA neurological 
examination.  The examiner noted that the veteran had 
elements to suggest that he had cervical radiculopathy, as 
well as thoracic outlet syndrome, and that he had been sent 
for cervical spine x-ray studies, as well as for an MRI 
study.  The examiner then noted that:

As far as the question of whether the 
findings [were] secondary to the actual 
fracture itself and to other causes, it 
[was] possible that the mechanism which 
led to the fracture cause[d] cervical 
spine disease, particularly disc disease 
and thoracic outlet syndrome at the same 
time, but there [was] no x-ray evidence 
for cervical spine disease and the 
patient did not go for [an] MRI.  

A VA (joints) examination report, also dated in October 
1999, reflects diagnoses of a healed fracture of the left 
humeral neck with residual valgus deformity and mild 
restricted motion with pain complaints of the left shoulder.  

The examiner also noted that x-ray studies of the left 
shoulder showed a healed fracture of the humeral neck with 
an abnormally increased valgus alignment of the articular 
surface of the head, with respect to the humeral shaft.  No 
other abnormalities were noted.  

The examiner assessed the veteran's function restriction at 
about 75 percent of normal motion with no weakness.  There 
was no evidence of disuse, based on muscle strength testing, 
and arm and forearm circumference measurements, and also, 
because of the callousing of the hands.  

Therefore, it was the VA examiner's opinion that this 
condition would cause mild restriction of activity in heavy 
and stressful activities only.  

A VA radiographic report dated in October 1999 reflects that 
the AC joint was slightly narrowed.  The examiner commented 
that "this finding [might] represent mild DJD at the AC 
joint."  

The additional VA treatment records obtained by the RO 
indicate that the veteran declined the MRI procedure.  

The veteran failed to report to his scheduled July 2001 VA 
mental disorder examination.  The record reflects that VA 
was then notified that the veteran was out of state and 
would return by the end of August.  

A review of the record also shows that the veteran was 
scheduled for another VA mental disorder examination in 
August 2001.  However, he failed to report, and VA was 
notified that he was in Europe.  

Another VA mental disorders examination was scheduled for 
February 2002; however, the veteran failed to report to that 
examination.  

A review of the record also shows that the RO requested 
specific outpatient treatment records from the VA medical 
facilities in Wilmington, Delaware and Washington, D.C. on 
multiple occasions, and that both facilities ultimately 
responded that no further records relating to the veteran 
existed that they had not already been submitted.  


III.  Analysis

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at 
a scheduled VA examination that is required in order to 
adjudicate a claim, VA may proceed with the adjudication of 
the claim.  

This regulation states, "[w]hen a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied."  

Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).  

In this instance, the veteran, who did not inform VA of his 
unavailability, ultimately failed to appear to three VA 
mental disorders examinations scheduled by the RO.  


A.  Mood disorder

As the veteran's claim of service connection for a mental 
disorder is an original claim, the claim will be evaluated 
based on the evidence of record.  

Although the August 1998 VA examiner noted the veteran's 
oral history, and speculated that the veteran's initial left 
shoulder fracture might have been due to an etiology that 
was also responsible for the assessed mood disorder, the 
Board must point out that the examiner recommended 
additional testing for a clear diagnosis and nexus opinion.  

Given the absence of a fully developed record due the 
veteran's unexplained failure to cooperate by appearing for 
further examinations, the Board can find no competent 
evidence to establish that he has current acquired mental 
disability due to any event in service or his service-
connected left shoulder residuals.  

The Board has reviewed his sister's statement and the 
veteran's hearing testimony along with the other submitted 
lay statements in this regard, but there is no evidence in 
the record to support these assertions.  

As the veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The veteran did not appear for examinations scheduled to 
assist him with his claim.  The Board must point out that 
VA's duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Therefore, because the evidence does not support his 
assertions of having a current mental disability due to 
service or as the result of a service-connected disability, 
the claim must be denied.  


B.  Increased rating for residuals of a left shoulder injury

Because the veteran testified of earlier possible VA 
treatment, the RO requested both the veteran's active and 
archived records from two VA medical facilities pursuant to 
the Board's latest instructions.  

However, a review of the entire evidentiary recording this 
additional evidence does not show that an increased 
evaluation is warranted for the veteran's service-connected 
left shoulder injury residuals, currently evaluated as 20 
percent disabling, under Diagnostic Code 5202.  

A full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I.  

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees from 
the side warrants a 40 percent rating for a major extremity 
and a 30 percent evaluation for a minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for a major extremity 
and 20 percent for a minor extremity.  Limitation of motion 
at shoulder level warrants a 20 percent rating for either a 
major or minor extremity.  

Likewise, Diagnostic Code 5202 provides for a 20 percent 
rating for malunion of the humerus with moderate deformity, 
as well as recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding 
movement only at the shoulder level for a minor extremity.  

A 20 percent rating is warranted for malunion of the humerus 
with marked deformity in the major extremity, and recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, in a 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for both minor and major 
extremities, impairment of the clavicle or scapula with 
malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula with nonunion and 
without loose movement is assigned a 10 percent disability 
rating.  

A 20 percent rating is warranted for impairment of the 
clavicle or scapula with nonunion and with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance. Functional loss may be due to 
pain supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting 
in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

The RO has assigned a no percent rating for the veteran's 
service-connected arthritis of the left shoulder in an 
October 2001 rating decision.  

Even considering a 50 percent reduction in the veteran's 
range of motion during a flare up of pain, the Board finds 
that the evidence does not show a functional limitation due 
to pain to 25 degrees from the side, so that an evaluation 
greater than 20 percent is warranted under Diagnostic Code 
5201.  

Likewise, there is no evidence of recurrent dislocation, 
non-union, fibrous union or loss of the humeral head so that 
greater ratings are warranted under either Diagnostic Code 
5202 or 5203.  

After a review of the record in it's entirety, the Board 
determines that the veteran's service-connected left 
shoulder injury residuals are not shown to be productive of 
a level of impairment so as to support the assignment of a 
rating higher that the currently assigned 20 percent for a 
minor extremity.  

Although the veteran has reported having pain 24 hours a 
day, the results of the most recent VA examinations show 
only a mild overall left shoulder disability.  

Therefore, as the preponderance of the evidence is against 
the claim, an increased rating higher than 20 percent for 
the service-connected left shoulder disability is denied.  


C.  Nerve damage residuals

In August 1998, there was no evidence of a nerve disorder 
involving the left shoulder.  

The Board notes that on examination in October 1999, one 
examiner noted elements suggestive of cervical radiculopathy 
as well as thoracic outlet syndrome; however, further review 
of the record does not show that the veteran is suffering 
from a related neurological disability of the left shoulder 
per se.  An earlier VA examination had ruled out the 
presence of thoracic outlet syndrome.  

Thus, there is no medical evidence of nerve damage of the 
left shoulder.  Although cervical radiculopathy as well as 
thoracic outlet syndrome were at one time suspected, such 
current nerve disability of the left shoulder has not been 
clinically confirmed.  It is pertinent to note in this 
regard that the veteran had declined to have an MRI to 
confirm the presence of related disability.  

Although VA attempted to obtain competent medical evidence 
addressing whether there was a nexus between the veteran's 
claimed thoracic outlet syndrome symptomatology and his 
service or service-connected disorder, these efforts were 
frustrated by the veteran's failure to respond thereto.   

Further, as noted hereinabove, the veteran is not capable of 
providing medical opinions, thus, although he may report 
symptoms, his assertions that he experiences nerve damage 
symptomatology do not constitute probative medical evidence 
that he has nerve damage per se.  Compare Charles v. 
Principi, 16 Vet. App. 370 (2002) with Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, as the preponderance of the evidence is against 
the claim, service connection for nerve damage of a left 
shoulder is denied.  




ORDER

An increased evaluation higher than 20 percent for the 
service-connected residuals of a left shoulder injury is 
denied.  

Service connection for nerve damage of the left shoulder is 
denied.  

Service connection for a mental disorder, to include as 
secondary to the service-connected left shoulder condition, 
is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

